Citation Nr: 1821403	
Decision Date: 04/10/18    Archive Date: 04/19/18

DOCKET NO.  16-17 548	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right shoulder disability, to include as secondary to service connected right elbow disability.

2.  Entitlement to an initial disability rating in excess of 20 percent for degenerative changes of the left shoulder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

E. Morgan, Associate Counsel


INTRODUCTION

The Veteran had active duty service from December 1963 to December 1965.

This appeal comes before the Board of Veterans' Appeals (Board) from an April 2015 rating decision from the RO in St. Petersburg, Florida. 

Regarding the Veteran's service-connected degenerative changes of the left shoulder, a maximum evaluation of 100 percent was granted from May 6, 2011 to August 31, 2011, due to a surgical procedure on May 6, 2011.  Below, the Board will discuss whether an in initial evaluation in excess of 20 percent is warranted for any other period on appeal related to left shoulder disability.  

The Veteran had a video conference Board hearing before the undersigned Veterans Law Judge in March 2018.  A transcript of that hearing is associated with this claims file. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1.  The Veteran's right shoulder disability did not have its onset in service and is not caused or aggravated by the service-connected right elbow disability.

2.  Throughout the appeal period, the Veteran's service-connected degenerative changes of the left shoulder was not manifested by limitation of motion to midway between his left side and shoulder level.
CONCLUSIONS OF LAW

1.  The criteria for service connection for a right shoulder disability, claimed as secondary to service-connected right elbow, have not been met.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.303, 3.304 (2017).

2.  Throughout the appeal, an initial disability rating in excess of 20 percent for a degenerative changes of the left shoulder have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5201 (2017). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Neither the Veteran nor the representative has raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

Service Connection and Secondary Service Connection for a Right Shoulder Disability

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  "To establish a right to compensation for a present disability, a veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.'"  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

The Veteran and his representative have not pursued service connection on a direct or presumptive basis.  They contend that service connection is secondary to the service-connected right elbow disability.  For purposes of being thorough, the Board will address both theories of entitlement, as the RO did.  

Secondary service connection may be granted for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  When service connection is established for a secondary disability, the secondary disability shall be considered a part of the original disability.  Id.  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

When all the evidence is assembled, the Board is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

In June 2014, the Veteran filed a claim for service connection for his right shoulder as secondary to his service-connected right elbow disability.  The Veteran's service treatment records (STRs) are negative for complaints or treatment for his right shoulder during service.  

In March 2003, treatment notes from a private facility show that the Veteran fell off a curb and complained of right shoulder pain and pain in his right hip, neck, lower jaw, right eye and the right side of his jaw. 

A June 2003 MRI of the Veteran's right shoulder, from a private facility, shows that there was a right rotator cuff tear, moderate degenerative arthrosis of the acromioclavicular joint and poor definition of the long head of the biceps tendon. 

A June 2005 right shoulder MRI, from a private facility, reported a likely rotator cuff tear, moderate degenerative joint disease and possible dislocation.  

In December 2009, the Veteran was afforded a VA examination for the joints.  He reported his only issues were his left shoulder and right elbow. The Veteran did not report any complaints regarding his right shoulder. 

In December 2011, the Veteran was involved in a motor vehicle accident.  A June 13, 2012, VA orthopedic clinical surgery note reports that subsequent to the Veteran's December 2011 motor vehicle accident, he suffered multiple injuries including injuring his right shoulder. 

In May 2014, a private physician wrote on a prescription pad, that the Veteran's right shoulder was frozen.  

A March 2015, private orthopedic physician, reported that the Veteran has right shoulder pain and arthritis which "may be due in part" to the Veteran's right elbow injury.  

In April 2015, the Veteran was afforded a VA examination.  The examiner diagnosed arthritis and rotator cuff tear for the Veteran's right shoulder.  The examiner was unable to test the Veteran's right shoulder because the Veteran reported he was unable to move either shoulder at all.  However, the examiner provided results from a December 2014 VA orthopedic note showing that the Veteran's right shoulder had passive and active abduction to 50 degrees, a forward flexion was 90 degrees, his internal rotation was waistline and his external rotation was 20 degrees.  The examiner noted that the Veteran's right shoulder was negative for muscle atrophy or ankylosis.  The examiner opined that the Veteran's right shoulder disability was not caused by or the result of his service-connected right elbow disability.  The examiner's rationale was that the Veteran was injured in a fall in 2003 and in a motor vehicle accident in 2011.  The examiner noted that after a fall in 2003 an x-ray showed a diagnosis for degenerative joint disease in the Veteran's right shoulder.  The examiner's rationale also noted, that medical literature does not support the Veteran's contention that right elbow degenerative joint disease is the cause of a right shoulder rotator cuff tear or right shoulder degenerative disease.  

After review of the evidence of record, the Board finds that the preponderance of the evidence is against a claim for service connection  for the Veteran's right shoulder disability, to include as secondary to his service-connected right elbow.   

The evidence of record shows that the Veteran has a current right shoulder disability, which has been diagnosed as arthritis and a tear of the rotator cuff.  Therefore, he meets the first required element for secondary service connection.  The Board's finds that based upon the preponderance of the evidence, the Veteran's right shoulder disability is not (a) proximately caused by or (b) proximately aggravated by his service-connected right elbow.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Specifically, the evidence of record shows that the Veteran did not began reporting symptoms of pain and discomfort in his right shoulder until March 2003 after a fall and in December 2011 after a motor vehicle accident.  

The Board has also considered the Veteran's lay evidence.  The Veteran testified before the undersigned that he was told by private doctors that his right shoulder problems were caused by right elbow injury.  The Veteran is competent to report what a physician has told him.  However, there is no competent evidence in the file showing such a nexus opinion, including a rationale to explain how the medical professional made the conclusion.  

The Board finds that the VA medical opinions from December 2009 and April 2015 are probative and persuasive evidence.  At the December 2009 VA examination, the Veteran did not report pain or other complaints pertaining to his right shoulder.  In April 2015, the VA examiner reviewed the Veteran's entire claims file, examined the Veteran and provided an opinion supported by a rationale.  The April 2015 VA examiner also cited to significant findings in the record by noting that after the Veteran's fall in 2003 and a motor vehicle accident in 2011, he began reporting right shoulder pain, but not prior to those incidents.  

Based on the foregoing, the Board finds that the preponderance of the evidence is against the claim for service connection for a right shoulder disability, including as secondary to a service-connected right elbow disability.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 

Increased Disability Evaluation for a Left Shoulder Disability

Disability ratings are determined by evaluating the extent to which a service-connected disability adversely affects the ability to function under the ordinary conditions of daily life, including employment, by comparing symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  See 38 U.S.C. § 1155, 38 C.F.R. § 4.1. 

If two ratings are potentially applicable, the higher rating will be assigned if the disability more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  See 38 C.F.R. § 4.3.

A disability rating may require re-evaluation in accordance with changes in condition.  Thus, it is essential that the disability be considered in the context of the entire recorded history when determining the level of current impairment.  38 C.F.R. § 4.1.  See also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Nevertheless, where a veteran is appealing the rating for an already established service-connected condition, his present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when an appeal is based on the assignment of an initial rating for a disability, following an initial award of service connection for this disability, the rule articulated in Francisco does not apply.  Fenderson v. West, 12 Vet. App. 119 (1999).  Instead, the evaluation must be based on the overall recorded history of a disability, giving equal weight to past and present medical reports.  Id.  Staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  The United States Court of Appeals for Veterans Claims (Court) clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Instead, in Mitchell the Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. §§ 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  In evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.  The provisions of 38 C.F.R. § 4.59, which relate to painful motion, are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Burton v. Shinseki, 25 Vet. App. 1 (2011).

Normal ranges of motion of the shoulder are flexion (forward elevation) from 0 degrees to 180 degrees, abduction from 0 degrees to 180 degrees, external rotation from 0 degrees to 90 degrees, and internal rotation from 0 degrees to 90 degrees. 
38 C.F.R. § 4.71, Plate I.

The Veteran's left shoulder disability is currently rated as 20 percent disabling under Diagnostic Code 5201, which contemplate limitation of motion of the shoulder.  The evidence of record shows that the Veteran is left-handed.  Therefore, for rating purposes, his left shoulder is considered his major-dominant extremity.  See 38 C.F.R. § 4.69.

Under Diagnostic Code 5201, a 20 percent rating is assigned for limitation of motion of the major arm to the shoulder level.  A 30 percent rating is warranted for limitation of motion of the major arm to midway between the side and shoulder level.  A schedular maximum 40 percent rating is warranted for limitation of motion of the major arm to 25 degrees from the side.  38 C.F.R. § 4.71a, Diagnostic Code 5201.

The Veteran filed a Notice of Disagreement (NOD) in May 2015 asserting that he was entitled to receive a 30 percent evaluation.  At his hearing before the Board, in March 2018, the Veteran asserted that he warrants a 100 percent evaluation for his service-connected degenerative changes of the left shoulder. 

A September 2011 VA physical therapy reassessment note shows that the Veteran's left shoulder flexion and external rotation were within normal limits.  The same physical therapy note shows that the Veteran's left shoulder's active abduction was 155 degrees, his extension was 45 degrees and his internal rotation was 65 degrees.  The Veteran was afforded a VA medical examination in April 2015.  The examiner diagnosed the Veteran as having a rotator cuff tear and degenerative arthritis in his left shoulder.  The examiner was unable to test the Veteran's left shoulder because the Veteran reported that he was unable to move either shoulder at all.  However, the examiner provided results from a December 2014 VA orthopedic note showing that the Veteran had active and passive abduction to 50 degrees, forward flexion of 90 degrees, external rotation of 40 degrees and internal rotation to his waistline.  There was no objective evidence of localized tenderness, pain on palpation, or crepitus reported by the examiner.  There was no muscle atrophy, ankylosis, instability or dislocation reported by the examiner.  

A May 2015 VA orthopedic note, reported that the Veteran's left shoulder passive and active abduction was at 50 degrees, the forward flexion was at 90 degrees, the external rotation was at 40 degrees and the internal rotation and was at waistline.

In May 2017, the Veteran was afforded a VA orthopedic consultation and x-rays were taken.  The x-rays showed advanced degenerative joint and left rotator cuff tear.  The Veteran informed the VA examiner that he was not interested in treatment options.  

After review of the evidence of record, including a significant number of MRIs and x-rays, the Board finds that the preponderance of the evidence is against an initial evaluation in excess of 20 percent for the Veteran's left shoulder throughout the appeal.  

The Board has considered the Veteran's testimony and assertions regarding his left shoulder disability.  However, the Board finds more probative and persuasive the clinical findings made in the April 2015 VA examination.  The April 2015 examiner reported that the Veteran asserted that he could not move his left shoulder.  However, only a month later, a May 2015 VA orthopedic note showed that the Veteran's left shoulder disability did not manifest to limitation of motion warranting an increase in evaluation. 

The Board notes that a veteran experiencing an actually painful joint is entitled to at least the minimum compensable rating for the joint under the appropriate diagnostic code to the joint involved.  Here, the minimum compensable rating under the limitation of motion code pertaining to the affected left shoulder is 20 percent and the Veteran is currently receiving such rating.  See 38 C.F.R. § 4.71a, Diagnostic Code 5201.  

The Board also notes that there are other Diagnostic Codes relating to shoulder disorders, such as ankylosis of the shoulder, impairment of the humerus, and impairment of the clavicle or scapula.  38 C.F.R. § 4.71a, Diagnostic Codes 5200, 5202, 5203.  However, the Veteran's left shoulder disability is not manifested by ankylosis or impairment of the humerus, clavicle, or scapula, and therefore these diagnostic codes are inapplicable.

In sum, the Board finds that the preponderance of the evidence is against a claim for an evaluation in excess of 20 percent for the Veteran's service-connected left shoulder disability.  38 C.F.R. § 4.71a, Diagnostic Code 5201.  The Board does not find that the Veteran's disability picture has changed during the appeal period (except for when he underwent surgery and convalescence), and therefore staged ratings are not warranted.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for a right shoulder disability, to include as secondary to service-connected right elbow disability, is denied. 

Entitlement to an initial disability rating in excess of 20 percent throughout the appeal for degenerative changes of the left shoulder is denied. 




____________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


